DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are considered vague and indefinite for the following reason:
Claims 6 and 7 recite the limitation "the diameter of the handling valley" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price (U.S. 7,637,384).  Regarding claim 1, Price discloses a finish portion (14, Fig. 1; col 6, In 16-19) of a preform (10, Fig.1) for rotatably engaging with a tamper evidence closure (28, Fig.5; col 6, In 58) to seal contents within an interior of a container (12, Fig.1) formed from the preform, the finish portion comprising, a cylindrical body (Fig.1; cylindrical body of 14) that begins at an opening to the interior of the container (12, Fig.1) and extends to and includes a tamper evidence ledge (18, 19, Fig.1; col 6, In 24-26), one or more threads (16, Fig.1) configured to provide a means to fasten the tamper evidence closure (28, Fig.5) to the container (12, Fig.1), a valley (Fig.1; gap between the top and bottom threads 16) disposed between the one or more threads (16, Fig.1) having an inner diameter (Fig.1; inner diameter of the gap between the top and bottom threads 16), and a handling valley (Fig.1; gap between tamper ledge 18, 19 and threads 16) disposed between the one or more threads (16, Fig.1) and the tamper evidence ledge (18, 19, Fig.1).

Regarding claim 2, Price discloses the tamper evidence ledge (18,19, Fig.1) is configured to cooperate with a tamper evidence band (38, Fig.5; col 6, In 61-63) of the closure (28, Fig.5) to indicate whether or not the closure (28, Fig.5) has been loosened after being installed by a manufacturer.   

Regarding claim 3, Price discloses the handling valley (Fig.1; gap between tamper ledge 18, 19 and threads 16) and a neck portion of the container (12, Fig.1; top neck of 12) are configured to enable gripping fingers to engage with and support the container (12, Fig.1) during air-conveying the container 

Regarding claim 4, Price discloses the handling valley (Fig.1; gap between tamper ledge, 18,19 and threads 16) provides a separation (Fig.1; handling valley separates the tamper evidence ledge and the threads) between the tamper evidence ledge (18, 19, Fig.1) and the one or more threads (16, Fig.1) suitable for receiving a pair of gripping fingers of an air conveyor system (Fig.1; gap is capable of being gripped by fingers).

Regarding claim 5, Price discloses the tamper evidence closure (28, Fig.5) includes a tamper-evidence band (38, Fig.5) disposed around the circumference of the tamper evidence closure (28, Fig.5) and attached thereto by way of a multiplicity of thin connections (40, Fig.5).  Note that the claims are drawn to the subcombination of the finish portion and not the combination of the finish portion and closure.

Regarding claim 6, Price discloses the valley (Fig.1; gap between the top and bottom threads 16) disposed between the one or more threads (16, Fig.1) has an inner diameter (Fig.1; inner diameter of the gap between the top and bottom threads 16) that is greater than the diameter of a handling valley (Fig.1, inner diameter of the gap between tamper ledge 18, 19 and threads 16 and the inner diameter of the valley is larger than the diameter of the handling valley).

Regarding claim 7, Price discloses in figure 9 that the valley (shown between threads 142) disposed between the one or more threads 142 has an inner diameter that is equal to the diameter of the handling valley, shown at lead line 144.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the neck structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.